Opinion
Per Curiam,
The petition for allocatur is granted. The order of the Court of Common Pleas of Adams County and the order of the Superior Court affirming the order of the Court of Common Pleas of Adams County are both vacated, and the cause remanded for a hearing. After hearing, if it should be determined that petitioner was denied the right of effective assistance of counsel, the petition for writ of habeas corpus should be granted. In the absence of such a determination, the petition should be denied.